              Case 3:20-cv-00219-JM Document 3 Filed 10/06/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

BRUNSON ROBERTS                                                            PETITIONER
ADC #127841

VS.                              3:20-CV-00219-JM-JTR

GARY MUSCLEWHITE                                                         RESPONDENT

                                         ORDER

         The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray. No objections have been filed. After careful review,

the Recommended Disposition is approved and adopted in its entirety as this Court’s

findings in all respects.

         IT IS THEREFORE ORDERED THAT:

         1.     The Clerk of the Court is directed to change the Respondent to “Dexter

Payne, Director, Arkansas Department of Correction”;

         2.     All claims asserted in the 28 U.S.C. § 2254 Petition for a Writ of Habeas

Corpus, Doc. 1, are DISMISSED, WITH PREJUDICE; and

         3.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3) that an in forma

pauperis appeal of this Order and accompanying Judgment would not be taken in good

faith.

         DATED this 6th day of October, 2020.



                                          ____________________________________
                                             UNITED STATES DISTRICT JUDGE
